UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 16-4850


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

DANIEL ALEXANDER,

                    Defendant - Appellant.



Appeal from the United States District Court for the District of Maryland, at Baltimore.
Catherine C. Blake, Chief District Judge. (1:14-cr-00412-CCB-5)


Submitted: July 31, 2017                                          Decided: August 8, 2017


Before SHEDD, WYNN, and THACKER, Circuit Judges.


Affirmed in part; dismissed in part by unpublished per curiam opinion.


Marta K. Kahn, THE LAW OFFICE OF MARTA K. KAHN, LLC, Baltimore, Maryland,
for Appellant. Peter Jeffrey Martinez, Jason Daniel Medinger, Assistant United States
Attorneys, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Daniel Alexander appeals his conviction and 18-month sentence for conspiracy to

distribute oxycodone and alprazolam. Alexander’s counsel has filed a brief pursuant to

Anders v. California, 386 U.S. 738 (1967), stating that there are no meritorious issues for

appeal but questioning whether Alexander’s guilty plea was voluntary, whether the

district court erred in denying his motion to withdraw his plea, and whether his sentence

is substantively unreasonable.    Alexander was advised of his right to file a pro se

supplemental brief, but he has not filed one. The Government has moved to dismiss the

appeal as barred by Alexander’s waiver of the right to appeal included in his plea

agreement.

              A defendant may waive the right to appeal his conviction and
       sentence so long as the waiver is knowing and voluntary. We review the
       issue of whether a defendant effectively waived his right to appeal de novo,
       and will enforce the waiver if it is valid and the issue appealed is within the
       scope of the waiver.

United States v. Davis, 689 F.3d 349, 354-55 (4th Cir. 2012) (internal citation omitted).

“An appellate waiver is valid if the defendant’s agreement to the waiver was knowing

and intelligent,” which we determine by assessing the totality of the circumstances.

United States v. Thornsbury, 670 F.3d 532, 537 (4th Cir. 2012). However, such a waiver

“will not bar appellate review of the denial of a motion to withdraw the underlying guilty

plea when the plea-withdrawal motion incorporates a colorable claim that the plea

agreement itself—and hence the waiver of appeal rights that it contains—is tainted by

constitutional error.” United States v. Attar, 38 F.3d 727, 733 n.2 (4th Cir. 1994).



                                             2
       A defendant has no absolute right to withdraw a guilty plea, and the district
       court has discretion to decide whether a fair and just reason exists upon
       which to grant a withdrawal. The most important consideration in
       resolving a motion to withdraw a guilty plea is an evaluation of the Rule 11
       colloquy at which the guilty plea was accepted.

United States v. Nicholson, 676 F.3d 376, 383-84 (4th Cir. 2012) (internal citation and

quotation marks omitted); see Fed. R. Crim. P. 11(b); see also United States v. Moore,

931 F.2d 245, 248 (4th Cir. 1991) (listing other pertinent factors). We review the district

court’s denial of a motion to withdraw a guilty plea for abuse of discretion. Nicholson,
676 F.3d at 383.

       Having carefully examined the record, including the transcript of the Rule 11

hearing, we conclude that Alexander entered his guilty plea voluntarily and with the close

assistance of competent counsel, and that the district court was within its discretion to

deny his motion to withdraw it. Consequently, while we deny the Government’s motion

to dismiss Alexander’s claims relating to his guilty plea, we find his arguments

unavailing and affirm his conviction. We further hold that Alexander knowingly and

voluntarily waived his right to appeal, and that the sentencing issues his counsel seeks to

raise on appeal fall squarely within the scope of the appellate waiver. We therefore grant

the Government’s motion to dismiss Alexander’s appeal of his sentence.

       In accordance with Anders, we have reviewed the entire record in this case and

have found no meritorious issues for appeal.        Accordingly, we affirm Alexander’s

conviction and grant the Government’s motion to dismiss his appeal of his sentence.

This court requires that counsel inform Alexander, in writing, of the right to petition the

Supreme Court of the United States for further review. If Alexander requests that a

                                            3
petition be filed, but counsel believes that such a petition would be frivolous, then

counsel may move in this court for leave to withdraw from representation. Counsel’s

motion must state that a copy thereof was served on Alexander.

      We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                 AFFIRMED IN PART;
                                                                 DISMISSED IN PART




                                           4